Dear Ms. Marshall:
Our office received an opinion request from you concerning whether an assessor may release information about square footage of property determined by the assessor or obtained from outside contractors.
The right of access to public information is guaranteed by La.Const. art. XII, § 3, which provides, "[n]o person shall be denied the right to observe the deliberations of public bodies and examine public documents, except in cases established by law." The Public Records Act, which can be found at La.R.S. 44:1 et seq., was enacted by the Louisiana Legislature to protect and define the constitutional right of access to public documents. The Louisiana Supreme Court has instructed liberal construction of the Public Records Act, with any doubt being resolved in the favor of access.1 Unless an exception to the Public Records Act is applicable, a custodian has the responsibility and duty to provide access to public records, and the public has a right to copy, inspect or reproduce public records.2
A "public body" for purposes of the Public Records Act is:
. . . any branch, department, office, agency, board, commission, district, governing authority, political subdivision, or any committee, subcommittee, advisory board, or task force thereof, or any other instrumentality of state, parish, or municipal government, including a public or quasi-public *Page 2 
nonprofit corporation designated as an entity to perform a governmental or proprietary function.3
Assessors are elected officials, directed by the constitution and revised statutes to determine the fair market value of all property subject to taxation within his or her respective parish or district, except those public service properties which are valued by the Louisiana Tax Commission.4 Therefore, assessors must comply with the Public Records Act.
A "public record" is defined by the Public Records Act as including:
All books, records, writings, accounts, letters and letter books, maps, drawings, photographs, cards, tapes, recordings, memoranda, and papers, and all copies, duplicates, photographs, including microfilm, or other reproductions thereof, or any other documentary materials, regardless of physical form or characteristics, including information contained in electronic data processing equipment, having been used, being in use, or prepared, possessed, or retained for use in the conduct, transaction, or performance of any business, transaction, work, duty, or function which was conducted, transacted, or performed by or under the authority of the constitution or laws of this state, or by or under the authority of any ordinance, regulation, mandate, or order of any public body or concerning the receipt or payment of any money received or paid by or under the authority of the constitution or the laws of this state . . . except as otherwise provided in this Chapter or the Constitution of Louisiana.5
Square footage obtained by the assessor in the performance of his or her constitutional and statutorily designated duties falls within the definition of a public record provided above, regardless of whether the assessor determines the square footage him or herself or it is done by an outside contractor. As square footage is not recognized as confidential or protected information by the Public Records Act or the Louisiana Constitution, it must be produced for inspection by the public. *Page 3 
We hope that this opinion has adequately addressed the legal issues you have raised. If our office can be of any further assistance, please do not hesitate to contact us.
With best regards,
JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
BY: _________________ Emalie A. Boyce Assistant Attorney General
JDC: EAB
1 Title Research Corp. v. Rausch, 450 So.2d 933 (La. 1984);Landis v. Moreau, 00-1157 (La. 2/21/01), 779 So.2d 691.
2 La.R.S. 44:31.
3 La.R.S. 44:1(A)(1).
4 See La.Const. art. VII, § 18 and La.R.S. 47:1901 et seq.
5 La.R.S. 44:1(A)(2)(a).